DETAILED ACTION
This office action is in response to the amendment filed on June 29, 2022. Claims 1-7 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Michimoto et al. (JP2017140350, previously cited) in view of Klintemyr et al. (2017/0273521), JP’134 (JP6116134, previously cited) and Kouichi (KR20130126999, translation included herewith). 

In reference to claim 1, Michimoto et al. disclose an autonomous cleaner (See abstract) comprising: a body (20), a side brush (left or right 100, respectively, see Figures 1 and 4) that is provided to a bottom face of the body and sweeps up dust on a floor surface, wherein the side brush includes a brush shaft (110, Figure 4) disposed at a position that is a predetermined distance above the floor surface (Figure 4), the side brush comprises two pairs of bristle bundles (one pair formed from upper pair [141/142] and the second pair formed from lower pair [141/142] for each side brush [left 100 and right 100]), each pair of bristle bundles comprises a first bristle bundle (142) and a second bristle bundle (141), the first bristle bundle being longer than the second bristle bundle (Figure 4). 
	 Michimoto et al. lack, a napped cleaning fabric provided in a rotating region of the side brush and wipes off the dust attached to the side brush, the second bristle bundle having a length that is sufficient to bring at least a tip end portion of the second bristle bundle into contact with the napped cleaning fabric and the first bristle bundle being disposed at a position advanced from the second bristle bundle in a rotating direction of the side shaft.
However, Klintemyr et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush (14) including a bristle bundle (34) having a length that is sufficient to bring at least a tip end portion (i.e. portion contacting member 54’) into contact with a side brush cleaning mechanism (54’, Paragraphs 39-40), wherein the side brush cleaning mechanism (54’) may be formed from a cleaning fabric (i.e. bristles, see last line in Paragraph 39 and note; the definition of the term “fabric” is defined according to www.dictionary.com as being; “framework; structure”. Thus, the bristles meet the limitation of being a “framework or a structure” thereby meeting the definition and thus the limitation of the claim). 
In addition, JP’134 teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush cleaner (70) formed from napped bristles (71, see lines 2-4, on Page 8 of translation) which “coincide” (note; the definition of the term “coincide” is defined according to www.dictionary.com as being; “to occupy the same place in space” Thus, since both napped bristles 70 and side brush 10 “occupy the same place in space”  they will engage one another during operation thereby meeting the definition above and thus the limitation of the claim) with the rotation direction of side brush (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Michimoto et al., with the known technique of providing a device that includes a side brush having a length sufficient to bring at least a tip end portion into contact with a side brush cleaner, which may be formed as a napped cleaning fabric (napped bristles), as taught by Klintemyr et al. and JP’134, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively removes material from the side brush and at the same time prevents any hindering of the rotation of the side brush during normal operation thereby extending the useful life of the device. 
Furthermore, Kouichi teaches that it is old and well known in the art at the time the invention was made to provide an autonomous vacuum cleaner (11) having side brushes (left 18 and right 18, Figures 2a and 8), each side brush including a brush shaft (at 31 in Figure 1 or as the shaft [not labeled] but seen as extending in element 31 for connection to motor 19 in Figure 1) driven by a motor (19) and wherein said motor can be controlled such that the rotational direction of each side brush may be reversed (see portion of translation below);	
	“In the fourth embodiment, in the third embodiment, when the obstacle detecting means 21 detects lifting of the rug R on the bottom surface F, the control means 22 runs autonomously by the vacuum cleaner 11. The driving direction is controlled while changing the running state of the vehicle to control the driving wheels 15 (each motor 16) so as to avoid this obstacle, that is, by turning the vacuum cleaner 11 at that position to avoid the rug R. The turning motor 19 is controlled to rotate the side brush 18 in the reverse direction (counter direction).
Specifically, in the normal autonomous running, the control means 22 changes each side brush 18 (each turning motor 19) to the width direction center side of the main body case 12, ie, the side brush of the right side. (18) is turned to the left, and the left side brush 18 is turned to the right, ie, each side brush 18 is turned so that the dust may be scraped to the suction port 24 side. That is, at the time of normal autonomous running, each side brush 18 is turning in the mutually opposite direction. On the other hand, when the side brush 18 enters the lower part of the rug R, the control means 22 rotates the vacuum cleaner 11, for example, 90 degrees or more at that position, and avoids the rug R. 15) (each motor 16) is controlled, and the turning motor 19 is controlled to turn each side brush 18 in the reverse direction to this turning direction. In FIG. 8, the side brush 18 on the right side is rotated so as to be opposite to the turning direction of the vacuum cleaner 11, that is, in the same direction as the turning direction of the left side brush 18. As shown in FIG. As a result, when turning the vacuum cleaner 11 in order to avoid the rug R, the load of each turning motor 19 which drives each side brush 18 can be reduced, and a turning can be assisted. .
Therefore, according to the fourth embodiment, it is possible to more reliably prevent the brush bristles 32b of the side brushes 18 from engaging the rug R and hindering the turning of the vacuum cleaner 11, thereby avoiding the rug R. The electric vacuum cleaner 11 can be easily and reliably rotated so that it may operate.”
Thus, from the teaching of Kouichi, each side brush (100), of Michimoto et al., can be rotated in either clockwise or counterclockwise directions and when the rotational directions of the side brushes are reversed from the directions as shown in Figure 4, the first bristle bundle will be disposed at a position advanced from the second bristle bundle in a rotating direction of the brush/side shaft (again because the rotational direction of the side brushes has been changed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotational direction of the side brushes, of Michimoto et al., with the known technique of providing side brushes that can rotate in clockwise or counterclockwise directions, as taught by Kouichi, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more reliably prevents the brush bristles of the side brushes from engaging an obstacle (i.e. rug R) and hindering the turning of the vacuum cleaner, thereby more effectively avoiding the obstacle. 

In reference to claim 2, Michimoto et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the predetermined distance is between 10 mm and 18 mm inclusive. 
However, applicant fails to provide any criticality in having the specific range of the predetermined distance being between 10 mm and 18 mm inclusive or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any predetermined distance including one being between 10 mm and 18 mm, depending on the particular needs of the user. For example, depending on the particular type of floor surface, one could adjust the predetermined distance accordingly in order to more effectively remove material therefrom during normal operation. 

In reference to claim 3, Michimoto et al. show that the side brush is disposed at a left or right front protruding position of the body (Figures 1, 2 and 4). 

In reference to claim 4, Michimoto et al. disclose that the first bristle bundle is disposed at a predetermined different rotation angle in the rotating direction of the side brush from the second bristle bundle, because they are radially spaced from each other (See Figure 4). 

In reference to claim 5, Michimoto et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the predetermined different rotation angle is between 8° and 10° inclusive. 
However, applicant fails to provide any criticality in having the specific range of the predetermined different rotation angle being between 8° and 10° inclusive or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any predetermined different rotation angle including one being between 8° and 10° inclusive depending on the particular needs of the user. For example, depending on a desired engagement of the bristles bundles with respect to the surface being cleaned, respectively, in order to remove a desired amount of material therefrom, one could provide different rotation angles between the bristle bundles including being between 8° and 10° inclusive, in order to more effectively engage with the surface being cleaned thereby more effectively removing material from the surface being cleaned during normal operation.

Claims 6 and 7 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Michimoto et al. (JP2017140350, previously cited) in view of Klintemyr et al. (2017/0273521), JP’134 (JP6116134, previously cited), Kouichi (KR20130126999, translation included herewith) and Yuki (JP2016-154597, previously cited by applicant). 

In reference to claim 6, Michimoto et al. disclose the claimed invention as previously mentioned above, but lack, the first bristle bundle is disposed at a predetermined different inclination angle in a vertical direction from the second bristle bundle.
 However, Yuki teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) comprising a side brush (10) having a first bristle bundle (10b1) and a second bristle bundle (at 10b2 or 10b3), wherein the first bristle bundle is disposed at a predetermined different inclination angle in a vertical direction from the second bristle bundle (Figures 6, 7 and 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the orientations of the first bristle bundle and the second bristle bundle, of Michimoto et al., with the known technique of providing a first bristle bundle and a second bristle bundle, wherein the first bristle bundle is oriented at a predetermined different inclination angle in a vertical direction from the second bristle bundle, as taught by Yuki, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having first and second bristle bundles which rotate against different areas on the surface being cleaned, respectively, thereby more effectively sweeping and removing a wider range of material from the surface being cleaned during normal operation.   

In reference to claim 7, Yuki discloses that the predetermined different inclination angle is between 31° and 43° inclusive because the inclination of bristle bunch (10b1) is around (55-65°) and tilt angle of bristles bunch (10b2) is around (45-55°) thus inclination between bristle bunch (10b1) and bristle bunch (10b2) is between 20-40° thereby at least partially reading on the claimed range.
In addition, applicant fails to provide any criticality in having the specific range of the predetermined different inclination angle is between 31° and 43° or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any inclination angle including one being between 31° and 43° depending on the particular needs of the user. For example, depending on a desired engagement of the bristles bundles with respect to the surface being cleaned, respectively, one could provide different inclination angles between the various bristle bundles including one being between 31° and 43°, in order to more effectively engage with the surface being cleaned thereby more effectively removing material from the surface being cleaned during normal operation.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
Applicant contends that, “Specifically, Michimoto discloses an autonomous travel-type vacuum cleaner, but does not teach that the features of the first bristle bundle being longer than the second bristle bundle…”
However, the examiner respectfully disagrees with this statement. Michimoto clearly shows that first bristle bundle (142) is longer than second bristle bundle (141, see figure 4) thereby meeting the limitation of the claim. Since, all of the limitations of this claim has been met the examiner believes that the rejection is proper. 
Applicant contends that, “Distinctly, Michimoto’s teaching is different from the above claimed features. This distinction may be apparent by comparing FIG. 4 of Michimoto and FIG. 12 of the present Application. FIG. 4 of Michimoto shows the shorter bundle leads the longer bundle in the rotation direction, while FIG. 12 shows the longer bundle leads the shorter bundle in the rotation direction. Paragraph 4 of Michimoto (based on google translation) specifically teaches the design of the shorter bundle leads the longer bundle in the rotation direction and its associated rationales. Therefore, Michimoto does not teach the above features. Other prior art of record does not teach the above features either, and thus, fails to cure the deficiencies of Michimoto.”
However, the examiner respectfully disagrees with this statement. Michimoto as modified by Kouichi provide side brushes that can rotate in a first direction (clockwise)  or a second direction (counterclockwise) in order to more reliably prevent the brush bristles of the side brushes from engaging an obstacle (i.e. rug R) and hindering the turning of the vacuum cleaner, thereby more effectively avoiding various obstacles. Thus, when the rotational direction of the side brushes, of Michimoto, is changed or reversed from the rotational direction, as shown in Figure 4, the longer bundle will lead the shorter bundle in the rotation direction thereby meeting the limitation of the claim. Since, all of the limitations of this claim has been met the examiner believes that the rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined that the side brush comprises two pairs of bristle bundles and wherein the first bristle bundle being disposed at a position advanced from the second bristle bundle in a rotating direction of the side shaft.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723